Citation Nr: 0615712	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left eye disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cataract of the 
left eye.  

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to an evaluation in excess of 20 percent for 
left lateral epicondylitis.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a left thumb disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the White River 
Junction, Vermont, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that there are five issues included on the 
title page that were not certified to the Board.  The three 
claims concerning increased ratings for left lateral 
epicondylitis, a left thumb disability and dermatitis were 
denied by the RO in a November 1999 rating decision.  The 
veteran submitted a notice of disagreement with this decision 
in March 2000, and a statement of the case was issued in 
April 2000.  The veteran did not submit a substantive appeal 
for these issues.  However, he did offer testimony on all 
three issues at a hearing at the RO in June 2000.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Moreover, the transcript of a hearing at the RO 
can constitute a substantive appeal.  See Kalman v. Principi, 
18 Vet. App. 522, 523 (2004).  Therefore, as the veteran 
offered testimony at a RO hearing within the applicable time 
limit, these three increased rating claims are currently on 
appeal to the Board.  See 38 C.F.R. § 20.302.  

Similarly, the veteran's claims for service connection for a 
left eye cataract and for glaucoma were denied in a November 
2001 rating decision.  The veteran submitted a notice of 
disagreement with this decision in June 2002, and a statement 
of the case was furnished that same month.  He did not submit 
a substantive appeal, but he offered testimony on both issues 
at a July 2002 RO hearing, a transcript of which is included 
in the claims folder.  Therefore, the Board considers that 
these two issues are on appeal to the Board.  38 C.F.R. 
§ 20.200.  

Finally, the Board notes that the veteran's claim for service 
connection for a left eye cataract was previously denied in a 
February 1956 Board decision.  When a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

In the November 2001 rating decision, the RO determined that 
new and material evidence had been submitted for the 
veteran's claim for service connection for a cataract of the 
left eye, and this issue was considered on a de novo basis.  
However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for bilateral macular degeneration.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran's claims for increased evaluations for his left 
lateral epicondylitis, his left thumb disability, and his 
dermatitis were each received and adjudicated prior to the 
enactment of the VCAA.  There had been no communication with 
the veteran regarding these issues since shortly after the 
June 2000 hearing.  The veteran has never been afforded VCAA 
notification regarding these issues.  Therefore, the Board 
finds that VCAA notification must be provided to the veteran 
before appellate consideration.  

Furthermore, the Board notes that the veteran has not been 
afforded recent examinations of these disabilities.  In 
September 2004, the veteran testified before the undersigned 
Veterans Law Judge that his service connected disabilities 
have continued to increase in severity.  As the medical 
evidence relied upon to reach determinations in the November 
1999 rating decision is now nearly seven years old, the Board 
finds that the veteran should be scheduled for new 
examinations of his service connected disabilities.  

The veteran contends that he has developed eye disabilities 
after sustaining a trauma to his left eye during basic 
training in 1951.  He claims that he was hit in the eye while 
boxing. 

The veteran was provided with VCAA notification regarding his 
claims for service connection for a cataract of the left eye 
and glaucoma in October 2001.  However, this letter did not 
request the veteran to send any evidence in his possession 
that pertains to the claim.  Also, as for the cataract claim, 
it failed to provide the veteran with any information 
pertaining to reopening claims based on the submission of new 
and material evidence.  Finally, it failed to inform the 
veteran of the basis of the February 1956 Board denial, and 
what evidence is required to establish this basis.  See Kent 
v. Nicholson, --- Vet. App. ----, No. 04-181, 2006 U.S. Vet. 
App. LEXIS 151, at 16 (Mar. 31, 2006).  Therefore, the Board 
finds that additional VCAA notification for these two issues 
is required.  

The veteran claims that he has developed additional left eye 
disability as a result of surgery in January 2000.  Although 
the claims folder contains the report of a December 1999 
examination conducted in preparation for surgery, and 
contains VA treatment records dated just one day after 
surgery, the surgical records themselves have not been 
obtained.  Therefore, the Board finds that an attempt must be 
made to obtain these records and associate them with the 
claims folder.  

Finally, the Board notes that the veteran submitted 
additional medical evidence at the September 2004 hearing.  
While the possibility of a waiver was discussed during the 
hearing, one was not submitted for this particular document.  
More new medical evidence was received in December 2004.  
Although the veteran's local representative initially 
indicated that review of this evidence by the RO would be 
waived, the veteran's national representative has declined to 
waive RO review, and has requested to remand these issues for 
initial review by the RO.  The evidence received is pertinent 
to all three of the veteran's claims for compensation for a 
left eye disability.  Therefore, the Board finds that these 
issues must be returned to the RO for initial consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  For the 
issues of increased ratings for left 
lateral epicondylitis, a left thumb 
disability, and dermatitis, new and 
material evidence for service for a 
cataract of the left eye, and service 
connection for glaucoma, the veteran 
should be notified of the evidence: 1) 
that is necessary to substantiate the 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) to provide any evidence 
in his possession that pertains to the 
claims.  In regards to the request to 
reopen the claim for service connection 
for cataract of the left eye on the basis 
of new and material evidence, the veteran 
should receive additional notification 
relating to the basis for the February 
1956 denial of service connection for this 
disability, and a description of the 
evidence necessary to substantiate the 
element or elements of service connection 
that were found insufficient in that 
decision.  Finally, the veteran should be 
provided with notification regarding the 
potential assignment of effective dates 
and the potential assignment of rating 
codes.  

2.  Any medical records identified in 
response to the notifications requested 
above should be obtained and associated 
with the claims folder.  The January 2000 
VA records pertaining to the surgery for 
the veteran's left eye disability should 
also be obtained and associated with the 
claims folder.  

3.  After any records pertaining to the 
veteran's claims for increased 
evaluations have been obtained, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected left lateral epicondylitis and 
left thumb disability.  All indicated 
tests and studies should be conducted.  
The range of motion of the relevant 
joints should be described in degrees.  
Any additional impairment due to pain, 
excess fatigability, incoordination, or 
weakness should be noted and described in 
detail.  The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  After the action requested above 
has been completed and any additional 
records that are obtained have been 
associated with the claims folder, the 
claims folder should be forwarded to an 
ophthalmologist.  After a review of the 
claims folder, the examiner should 
attempt to express the following 
opinion(s).  (1) Has the veteran 
sustained additional disability of the 
left eye due to VA hospitalization, 
medical, or surgical treatment?  (2) If 
the veteran has sustained additional 
disability, was the proximate cause of 
the additional disability carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part in furnishing the 
medical or surgical treatment?  (3) If 
the veteran has sustained additional 
disability, was the proximate cause of 
additional disability an event which 
was not reasonably foreseeable?  In 
expressing these opinions, the examiner 
is asked to consider every aspect 
related to the treatment of the 
veteran's left eye disabilities, 
including the January 2000 surgery, and 
the follow up care.  The examiner 
should also note if any additional 
disability is the continuance or 
natural progress of the disease for 
which VA hospitalization or medical or 
surgical treatment was authorized, or 
was the certain or near certain result 
of the VA hospitalization or medical or 
surgical treatment.  All reasons and 
bases for the requested opinions should 
be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again consider 
the veteran's claims on the basis of all 
evidence of record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






